Taylor, J.
This was an action to compel the town of Grafton to pay the town of Saulcville the sum of $45, which said town of Saulcville had expended in the support and maintenance of one Christian Ebert, a pauper, who, the town of Saulcville charges, had a legal settlement in said town of Grafton, and that such town was consequently liable to the town of Saulcville for his support. There is no question made as to the regularity of the proceedings on the part of the town of Saulcville to charge the town of Grafton with the support furnished to the said Christian Ebert if he had a legal settlement in said town. And both parties admit that said Ebert is now and was a pauper at the time such support was furnished, and that he required the support given to him by said town of Saulmille. The defense of the town of Grafton is that said Ebert had no legal settlement in said town of Grafton .when such support was furnished to him, and that his legal settlement was in the town of Saulcville.
The case was tried in the circuit court without a jury. After hearing the evidence, the court made and filed findings of fact and conclusions of law, and upon such findings judgment was entered in favor of the respondent, and against the defendant, the town of Grafton. The record does not show that any exceptions were taken by the appellant either to the findings of fact or conclusions of law. In that state of the record the only question for this court to consider is whether the judgment is supported by the findings. The conclusions of law are that'the said Ebert had, prior to 1872, a legal settlement, and has continued to have such settlement up to the commencement of this action, in the said town of Grafton, and from the 1st of January, 1872, up to the commencement of this action, said Ebert has continuously been a pauper; these two facts being the only ones contested on the trial. All others being conceded, *194the tow'd of SauJ&mlle was entitled to the judgment as ordered by the court.
It is a well-settled rule of this court that when the findings of fact are not excepted to, the sufficiency of the evidence to sustain such findings cannot he inquired into on appeal from the judgment. See the following cases cited by the learned counsel for the respondent: Cramer v. Hanaford, 53 Wis. 85; Wis. R. Imp. Co. v. Lyons, 30 Wis. 61; Thomas v. Mitchell, 27 Wis. 414; Mead v. Sup’rs Chippewa Co. 41 Wis. 205. The learned counsel for the appellant states in his brief that the court announced his findings orally, and that he had no knowledge that any written findings of fact and conclusions of law were made and filed until the bill of exceptions was made up, and that no written notice of the judgment entered was served on him as required by sec. 2870. This is, however, no excuse for not taking written exceptions to the findings when they were produced and inserted in the bill of exceptions. As no notice of judgment had been served, the appellant would have been in time to file his written exceptions when the findings were produced and required to be inserted in the bill of exceptions. The exceptions to the findings must not only be in writing, but they must be inserted in the bill of exceptions. Cramer v. Hanaford, supra. See sec. 2875, E. S.
The findings of fact clearly sustain the judgment entered in the case. But, if we look into the evidence, it seems clear to us that the learned circuit judge was correct in his findings. The material question in the case was whether Mr. Ebert had .a legal settlement in the. town of Grafton. If he had, then that town is chargeable with his support. Now, the evidence is conclusive that before January 1,1872, Ebert had a legal settlement in said town; that on or about that day he became a pauper, requiring support; that the town of Grafton placed him in the poor-house in the town of SaulcmUe, where he was supported by the town of Grafton *195until some time in the year 1881; tha,t said Ebert, when he became a pauper, was about sixty years old; that when he left the poor-house, where he had been supported by the said town of Grafton for about nine and a half years, he was nearly seventy years old; that'that town employed a Mr. Dengel to support him for about six months at a dollar per week, and thereafter and for four years he lived with Mr. Dengel, and worked for his board and clothes, in said town of Saulsville. Thereafter Mr. Dengel refused to support him, and he again called upon the town of Gref ton for support, which was refused, and the town of Saukroitte gave him support, and for such support this action is brought.
Having acquired a legal settlement in the town of Grafton, that town is liable for his support unless Mr. Ebert had thereafter acquired a legal settlement in some other town. His residence in the town of Scmfooille while he was supported therein as a pauper did not give him a legal settlement in such "town. See Scott v. Clayton, 51 Wis. 185; 54 Wis. 499. There is no pretense that his residence in said town of SaukviUe from 1872 down to the fall of 1881 gave him any settlement in such town; and we think the court is right in holding that his residence after that date in said town, where he was supported by Mr. Dengel, did not give him a legal settlement therein. He was a pauper all the time, dependent on the charity, of Mr. Dengel and not on his ability to support himself by his own labor. This is apparent from the fact that, as soon as Mr. Dengel withdrew his support, he at once became a public .charge again. This man who for ten years, from the age of sixty to seventy years, had been a public pauper, unable to procure himself a support by his personal exertions, would not be likely to better his condition or improve his capacity for self-support after the age of seventy years.
Webster defines the word “pauper” to mean “a poor person; especially one’so indigent as to depend on charity *196for maintenance; or one supported by some public provision.” Mr. Ebert was a pauper, according to the last definition of Webster, from January 1, 1872, to about October 1, 1881, and a pauper from that date, according to the first definition, until he again became a pauper by being supported by a public provision in October, 1885.
On the merits we think the case was properly decided.
By the Cowrt.— The judgment of the circuit court is affirmed.